
	
		II
		111th CONGRESS
		2d Session
		S. 3876
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Wyden (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the alternative fuel vehicle refueling property credit.
	
	
		1.Extension and modification of
			 alternative fuel vehicle refueling property credit
			(a)ExtensionSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking
			 placed in service— and all that follows and inserting
			 placed in service after December 31, 2014.
			(b)Increased
			 credit
				(1)Credit
			 percentageSubsection (a) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking 30 percent and inserting
			 50 percent.
				(2)Dollar
			 limitations
					(A)Increase and
			 per device limitationParagraph (1) of section 30C(b) of such
			 Code is amended to read as follows:
						
							(1)the greater
				of—
								(A)$100,000 for each
				type of clean-burning fuel (among all clean-burning fuels listed in subsection
				(c)(2)) utilized in property placed in service at the location by the taxpayer
				during the taxable year, or
								(B)$10,000
				multiplied by the number of devices placed in service at the location by the
				taxpayer during the taxable year,
								in the
				case of a property of a character subject to an allowance for depreciation,
				and.
					(B)Nondepreciable
			 propertyParagraph (2) of section 30C(b) of such Code is amended
			 by striking $1,000 and inserting $2,000.
					(3)DeviceSubsection
			 (e) of section 30C of such Code is amended by adding at the end the following
			 new paragraph:
					
						(7)DeviceFor
				the purposes of subsection (b)(1), the term device means an
				individual item of property, whether a stand-alone item or part of property
				that includes multiple devices, which functions to refuel or recharge one
				alternative fuel vehicle at a
				time.
						.
				(4)Conforming
			 amendmentParagraph (6) of section 30C(e) of such Code is
			 amended—
					(A)by inserting
			 and which is placed in service before the date of the enactment of
			 paragraph (8) after hydrogen in subparagraph (A),
			 and
					(B)by striking
			 $30,000 in subparagraph (B) and inserting
			 $100,000.
					(c)Treatment of
			 personal credit
				(1)In
			 generalParagraph (2) of section 30C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(2)Personal credit
							(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
								(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 25D and
				30D) and section 27 for the taxable
				year.
								.
				(2)Conforming
			 amendmentClause (ii) of section 30D(c)(2)(B) of such Code is
			 amended by striking section 25D and inserting sections
			 25D and 30C.
				(d)Treatment of
			 property used by tax-Exempt entityParagraph (2) of section
			 30C(e) of the Internal Revenue Code of 1986 is amended—
				(1)by striking the
			 last sentence, and
				(2)by inserting
			 (including use by an Indian tribal government) after
			 paragraph (3) or (4) of section 50(b).
				(e)Joint ownership
			 of alternative fuel vehicle refueling propertySubsection (e) of
			 section 30C of the Internal Revenue Code of 1986, as amended by subsection (b),
			 is amended by adding at the end the following new paragraph:
				
					(8)Joint ownership
				of alternative fuel vehicle refueling property
						(A)In
				generalAny qualified alternative fuel vehicle refueling property
				shall not fail to be treated as such property solely because such property is
				placed in service with respect to 2 or more dwelling units.
						(B)Limits applied
				separatelyIn the case of any qualified alternative fuel vehicle
				refueling property which is placed in service with respect to 2 or more
				dwelling units, this section (other than this subparagraph) shall be applied
				separately with respect to the portion of such property attributable to each
				such dwelling
				unit.
						.
			(f)Definition of
			 alternative fuel vehicle refueling property
				(1)In
			 generalParagraph (3) of section 179A(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(3)such property
				is—
							(A)for the
				generation, storage, compression, blending, or dispensing of a clean-burning
				fuel into the fuel tank of a motor vehicle propelled by such fuel, but only if
				the generation, storage, compression, or dispensing of such fuel is at the
				point where such fuel is delivered into the fuel tank of the motor vehicle,
				or
							(B)for the
				recharging of motor vehicles propelled by electricity (including property
				relating to providing electricity for such recharging or otherwise necessary
				for such recharging
				property).
							.
				(2)Building
			 componentsSubsection (d) of section 179A of such Code is amended
			 by striking and its structural components.
				(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
